Citation Nr: 1133393	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-26 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.

2.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and chronic pneumonia.

3.  Entitlement to special monthly compensation (SMC), based on aid and attendance and/or housebound status.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In his May 2009 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a Board hearing at his local RO and such hearing was scheduled for January 11, 2011; however, he failed to report for this hearing.  In a January 2011 statement, the Veteran's representative addressed the reasons for the Veteran's failure to appear; however, significantly, he did not request that the Veteran be provided the opportunity to testify at another Board hearing, nor does any subsequent communication request or reasonably convey any such desire.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2010).  

Upon reviewing the medical and lay evidence of record, the Board has recharacterized the Veteran's respective service connection claims for COPD and chronic pneumonia as a single service connection, as reflected on the title page. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to SMC, based on aid and attendance and/or housebound status, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the probative evidence of record establishes that currently diagnosed left foot osteoarthritis likely had its onset in-service.

2.  The preponderance of the evidence shows that the Veteran's respiratory disorder, to include COPD and chronic pneumonia, was not present in-service or until many years thereafter and is not related to service.


CONCLUSIONS OF LAW

1.  The service connection criteria for left foot osteoarthritis have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A respiratory disorder, to include COPD and chronic pneumonia, was not incurred in or aggravated by service and may not be so presumed.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in June 2007, August 2007 and October 2007 letters, which were provided before the adjudication and subsequent readjudication of the Veteran's claims.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  In April 2007, the National Personnel Records Center (NPRC) indicated that the Veteran's records were "fire related."  Indeed, in cases, such as the present, where some of the Veteran's service treatment records are unavailable and there is no fault on his part, VA has a heightened obligation to assist in the development of the claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Fortunately, many of the Veteran's service treatment records and examination were recovered by the NPRC and associated with the claims folder, and the Veteran has provided copies of the service treatment records in his possession.  Additionally, the Veteran has been provided an appropriate VA examination in connection with his claim.  VA has also undertaken necessary steps to attempt to corroborate the Veteran's claims and obtain pertinent records through other sources.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  

Further, the Veteran's VA and private treatment records have been obtained and he has not indicated, nor does the record suggest, there are any additional records VA should seek to obtain on his behalf.  The Veteran has also been provided an appropriate VA examination in connection with his claims and, as detailed above, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. §§ 20.703, 20.704.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, the heightened development duty applicable in cases of this nature has been satisfied and no further assistance to develop evidence is required.

Service Connection Claims

The Veteran presently seeks to establish service connection for a respiratory disorder, to include COPD and chronic pneumonia, and a left foot disorder.  Specifically, the Veteran maintains that military service exacerbated his pre-existing respiratory condition and recounts sustaining a left foot injury in-service and that his respiratory and left foot symptoms persisted since separation.  

	Applicable Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").



Left Foot Disorder

Initially, the medical evidence of record confirms the Veteran's current diagnosis with left foot osteoarthritis (left foot disorder).  See Statement, Private Doctor of Podiatric Medicine, S. Levine, M.D., Mar. 18, 2009.  Thus, the determinative issue is whether the Veteran's current left foot condition is related to active service, and the Board will center the analysis to follow on this issue.

	Background and Merits

The claims file reflects the Veteran's competent and credible account of experiencing (I) an in-service left foot trauma, (II) the in-service onset of left foot symptomatology (i.e. pain) and (III) continuously having such symptoms since separation, as reflected in statements received between 2007 2009.  The Board acknowledges the absence of any documented in-service treatment and/or complaints; however, the Veteran's service treatment records are "fire related" and the NPRC has indicated his complete service treatment records are unavailable.  Nonetheless, the Veteran is competent to provide an account of in-service left foot trauma and of relevant in- and post-service symptomatology, as these matters are within lay observation (i.e. trauma, onset, continuity and pain).  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Additionally, as it relates to his left foot condition, the Veteran's account of in-service trauma and symptomatology has been generally consistent, to include as detailed to medical care providers.  Further, the relevant lay statements of record also reflect first-hand observations of the manifestations of Veteran's left foot symptomatology and report a generally consistent account of in-service left foot trauma, many years prior to seeking VA disability compensation.  See Statement, C. M. B., May 18, 2009.  In light of these factors, the Board finds that the Veteran has provided a competent, credible and highly probative account of in-service left foot trauma, and symptomatology, to include continuity since separation.  See Buchanan v. Nicholson, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

In any service connection claim, medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the only medical opinion of record that squarely addresses the issue of a possible relationship between the Veteran's currently diagnosed left foot disorder and his military service, at least arguably, weighs in favor of the claim.  In a March 2009 statement, private doctor of podiatric medicine, S. Levine, D.P.M., relying on the Veteran's account of left foot trauma and symptomatology and relevant medical evidence, suggests at least the possibility that the Veteran's current left foot disorder may be related to military service.  While the clarity of the medical reasoning and logic are not ideal, Dr. Levine's statement, considered with the Veteran's competent, credible and highly probative account on this matter, becomes of greater probative value and tends to support the claim.  See Nieves-Rodriguez, supra.

In sum, in the present circumstance, lay evidence may serve as a basis to establish service connection.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  As such, the Board finds the Veteran's account of left foot symptomatology, to include continuity of symptomatology since separation, to provide the most probative evidence on the matter at hand.  Moreover, the March 2009 statement of Dr. Levine not only confirms his diagnosis of a current left foot disorder, but also provides an arguable opinion relating the condition to military service.  

Thus, the Board finds that the competent evidence of record, medical and lay, sufficiently establishes that the Veteran's currently diagnosed left foot disorder likely had its onset in-service and related symptoms persisted since his separation from service.  See Davidson, supra.  The Board concedes that further inquiry could be undertaken with the view towards additional development of this service connection claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue, and for the reasons previously outlined, the Board finds that the evidence of record tends to weigh in favor of the Veteran's service connection claim for a left foot disorder, or minimally is in equipoise.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Therefore, resolving all reasonable doubt in his favor, the criteria to establish service connection for a left foot disorder have been met.  Thus, to this extent, the Veteran's service connection claim is granted.

Respiratory Disorder

At the outset, the Board notes that the medical evidence of record confirms the presence of COPD and residual pneumonia lung scarring.  See "Impression," VA Examination Rpt., Mar. 21, 2008; "Impression," Private Consultation Rpt., Aug. 1, 2005.  Thus, the determinative issue is whether the Veteran's current respiratory condition is related to active service, and the Board will center the analysis to follow on this issue.  

	Background

While his separation examination is not of record, the Veteran's September 1942 induction examination reflects no abnormalities associated with his lungs.  Service hospitalization records, dated in March 1943, document the Veteran's hospitalization for approximately 9-days, due to nasal congestion, sore throat and coughing symptoms.  A service treatment record generated during this hospitalization also documents the Veteran's account of pre-service pneumonia and diphtheria; however, military medical professionals ultimately attributed his condition to a smallpox vaccination reaction and nasopharyngitis (i.e. the common cold).  A May 1943 service hospitalization record documents another approximate 5-day treatment related to the exacerbation of bilateral chronic acute follicular tonsillitis.  The Veteran's service treatment records also reflect subsequent treatment related to coughing, nasal congestion and a sore throat, as reflected in records dated in September 1943 and February 1944.  

A March 2000 private treatment record is the first post-service evidence of the Veteran's respiratory complaints and treatment.  At this time, the Veteran reported having no significant history of any chronic lung disease but reported possibly having pneumonia "several years" prior and tuberculosis at the age of four.  The private physician detailed the findings of a 1999 chest x-ray and suggested this was the first medical evidence of the Veteran seeking any respiratory treatment.  Based on this record, the private medical physician placed the onset (I) of the Veteran's chronic coughing "several months" prior to this treatment and (II) of hemoptysis less than two months prior to this treatment.  In connection with detailing this relevant respiratory history, the private physician noted that the Veteran's account of this matter was "sketchy."  Ultimately, this treatment record reflects no opinion or suggestion from the private physician or the Veteran, that any current symptoms or diagnosis had their onset in-service and/or were related to military service.  

An August 2005 private treatment record also documents the Veteran's hospitalization because of respiratory complications.  At this time, the Veteran endorsed a history of coughing symptoms, but provided an account of feeling "great" three-to four months prior; moreover, he denied any history of pneumonia, tuberculosis, lung cancer, COPD, asthma or pulmonary emboli, as well as any prior respiratory related treatments.  Upon comparing the aforementioned account of respiratory history and to the available medical evidence, the private physician noted that Veteran's indication of his respiratory condition "...[did] not seem to be reliable," and noted that he was "a poor historian."  Based on this treatment, the noted medical impression of the Veteran's respiratory condition was probable parenchymal lung scarring as a result of previous pneumonia and evidence of bronchiectasis, with the private physician indicating these conditions "often can lead to a chronic cough and even sometimes hemoptysis, but certainly in the setting of a coagulopathy this would be fully expected."  Nonetheless, this record also is absent of any opinion or suggestion, from the private physician or the Veteran, that any current respiratory condition or symptoms had their onset in-service or were related to military service.  

The Veteran was provided a VA examination in March 2008.  During the examination, the Veteran reported experiencing the onset of his current respiratory conditions in-service, while performing guard duty in Massachusetts.  At this time, the VA examiner also extensively detailed the Veteran's in- and post-service respiratory medical treatment history and performed an appropriate respiratory examination.  In giving the opinion the examiner noted that he had reviewed the claims file and the private medical records.  He related that such a review showed that the Veteran had one admission while in service but that he had no history of pneumonia during service.  He related that the medical records related that the Veteran had pneumonia as a child.  Based on all of the aforementioned factors, the VA examiner opined that there was no correlation or relationship between the Veteran's present lung condition and his medical history during WWII.  He stated that in his experience, he would have to state that the Veteran's present lung condition began after his service in the army.  He concluded that it was less likely as not that the claimed condition is related to inservice complaints and not to any other etiology, intercurrent injuries, illness or occupation.

In an effort to support his claim, the Veteran submitted an April 2009 statement from is private treating physician, N. Schreibman, M.D.  Initially, Dr. Schreibman indicates that he specializes in pulmonology, critical care and internal medical and began treating the Veteran for his respiratory condition in July 2005.  Then, detailing his review of the Veteran's available respiratory treatment records, dated since the year 2000, Dr. Schreibman states:  

I have discussed this case at length with [the Veteran's] daughter and to a lesser extent, with [the Veteran].  I was informed he did extensive guard duty, was sick quite often during his service, including with pneumonia, respiratory, throat and other illness.  I have told them that, it is feasible that his constant exposure to the elements, and even other chemical or environmental stresses encountered during his service could have exacerbated or even caused a pneumonitis-type picture, which then led to scarring and bronchiectasis....I speculate that [the Veteran's] wartime service and exposure could have made his lungs more at risk for this condition.

Additionally, Dr. Schreibman states that "it is unclear why [the Veteran] has developed such a severe case of bronchiecasis."  

Also of record is a June 2011 form, titled "Physician's Nexus Statement," from Dr. Schreibman.  In response to various prompts, Dr. Schreibman lists the Veteran's currently diagnosed respiratory conditions as COPD and chronic pneumonia.  He reports the Veteran's theory relating the conditions to military service, to specifically include the theory that the Veteran's service exacerbated a weakened immune and pulmonary system.  He affirms his status as the treating physician and confirms his review of available service and post-service treatment records.  Then, Dr. Schreibman provided checks next to a pre-printed statement, affirming that the Veteran's claimed respiratory conditions were as likely as not caused by or a result of military service.  To support his opinion, Dr. Schreibman stated that the Veteran had diphtheria and pneumonia as a child, was exposed to extreme cold weather in-service on guard-duty and had numerous respiratory related illnesses in-service and since separation, thus COPD and chronic pneumonia were likely aggravated by or the result of military service

Numerous relevant lay statements have been associated with the claims folder.  In a June 2009 statement, the Veteran's daughter reports that the Veteran was "sick a lot" from respiratory infections, including pneumonia, and developed scarring in his lungs, but she was unable to recall when he was first diagnosed with any such condition(s).  Further, she indicated that she began personally assisting the Veteran with his respiratory related medical treatments approximately 15-years prior (i.e. the year 1994); moreover, she conveys the Veteran's account of his in-service treatments and symptoms, as he reported to her.  A June 2011 statement from the Veteran's daughter is essentially identical to the statement detailed above, aside from her expressing her opinion that the Veteran's military service "weakened an already compromised system due to childhood diphtheria and pneumonia."  These statements include a January 2008 statement from the Veteran's spouse, indicating that that the Veteran served as a staff artist in-service and in Normandy where "much of his service was patrolling in the wet, cold German climate."  

Numerous other treatment records and statements, both lay and professional, have been associated with the claims folder, in connection with the Veteran's claim that are consistent with the findings noted above and, while not detailed without question, such evidence has been considered by the Board in evaluating the Veteran's present claim.  

	Merits

As a foundational matter, the Board finds that the Veteran was without any respiratory condition, to include COPD and chronic pneumonia, or similar defect at the time of his September 1942 enlistment examination, as no clinical findings/abnormalities with respect to his lungs were noted.  The Veteran reports a pre-service history of pneumonia, but appropriate examination performed at the time of enlistment revealed no clinical findings/abnormities.  The Court has made clear that the Veteran's statements and the mere notation of this account are not sufficient evidence to rebut the presumption of soundness.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Crowe v. Brown, 7 Vet. App. 238 (1994).  As such, the Board finds that no respiratory condition, to include COPD and chronic pneumonia, was noted at the time of the Veteran's enlistment and there is insufficient evidence to rebut the presumption of soundness, as required under 38 U.S.C.A. § 1111; therefore, the analysis to follow will proceed accordingly.  See 38 C.F.R. § 3.304(b)(1); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

The principal evidence linking his current respiratory disorder, to include COPD and chronic pneumonia, to military service are the Veteran's own statements.  However, in the present circumstance, the Veteran does not have the training or expertise to provide a competent medical opinion to this effect, nor do any of the individuals who submitted lay statements on his behalf, given the specialized medical equipment and training necessary to provide a competent diagnosis on this matter.  See Jandreau, 492 F.3d at 1376-77.  Further, even if the Veteran was considered competent to provide such an opinion, the Board finds that his current account of experiencing respiratory symptoms since separation is not credible given the other evidence of record.  As such, his statements are insufficient to provide the necessary nexus between his military service and any respiratory disorder, to include COPD and chronic pneumonia.  

The Federal Circuit held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Id. at 1336.  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, the Board, when considering whether lay evidence is satisfactory, properly considers any internal inconsistencies, facial plausibility and consistency of provided statements with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Without question, the Veteran is competent to provide an account of in- and post-service respiratory symptomatology; however, in this case, the Board finds his account of having a continuity of respiratory problems since separation to be inconsistent with the evidence of record and thus not credible.  In reaching this determination, the Board notes that when the Veteran provided a history of his respiratory condition, in March 2000, solely for the purpose of medical treatment, he denied any history of chronic lung disease and only reported possibly having pneumonia "several years" prior.  Again, in August 2005, when detailing his respiratory history solely for the purpose of treatment, the Veteran explicitly denied any history of pneumonia, tuberculosis, lung cancer, COPD, asthma or pulmonary emboli and indicated that he felt "great" approximately three-to-four months prior to this treatment.  Conversely, in connection with obtaining a relevant nexus opinion, the Veteran reported having continuously had respiratory symptoms/conditions since his December 1945 separation from service, as reflected in a private June 2011 "Physician's Nexus Statement."  Essentially, prior to seeking VA disability benefits the Veteran's post-service medical records are negative of any account of experiencing continuous respiratory symptoms, to include COPD and chronic pneumonia, since separation, lessening the credibility of any such statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Jandreau, 492 F.3d at 1376-77 (stating "[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  

In addition, an August 2005 private physician, considering the Veteran's account of his respiratory condition/treatment and relevant medical evidence, plainly stated that, with respect to his respiratory history, the Veteran was a "poor historian."  Furthermore, in March 2000 another private physician, undertaking an identical comparison, characterized the Veteran's account of his respiratory history as "sketchy."  The Board finds the clear statement from multiple medical professionals that the Veteran provides an unreliable respiratory symptom and treatment history to also diminishes the probative value of his statements in this regard.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to).

What is more, a March 2000 private treatment record, strongly suggests that the Veteran's first post-service respiratory treatments and/or complaints were in the year 1999, approximately 54-years after separation; moreover, on multiple occasions prior to seeking VA compensation, he denied any history of chronic respiratory condition, symptoms and/or complaints.  The Board finds that this post-service period without complaints or treatment to also be a highly probative factor that there has not been a continuity of respiratory symptomatology and weighs against any contention to the contrary.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in deciding a service connection claim). 

In light of (I) the lack of any record of treatment for any respiratory problems for at least five decades after service, (II) clear statements from medical professionals that the Veteran's account respiratory history is unreliable and (III) the internal inconsistencies of his account, the Board finds any of the Veteran's reports of continuity of respiratory problems/symptoms, to include COPD and chronic pneumonia, since service are not credible and of no probative value.  Similarly, given the lay statements on this matter rely on, or simply recite, the Veteran's account or respiratory symptoms and history these statement too are of no probative value.  See Dalton; Caluza.  

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  Significantly, the most probative medical evidence of record weighs against the Veteran's claim for a respiratory disorder, to include COPD and chronic pneumonia.  The June 2011 opinion of private physician N. Schreibman, M.D., tending to support the claim, is premised on a conclusion that the Veteran experienced continuous respiratory problems/symptoms since his December 1945 separation; however, the Veteran did not begin treatment with this provider until July 2005.  Further, in an April 2009 statement, Dr. Schreibman reports that only post-service records dated after the year 1999 were available for his review and there is no indication in the June 2011 opinion that any additional records prior to this time were subsequently reviewed and/or considered.  Additionally, Dr. Schreibman As such, the Board finds that Dr. Schreibman's opinion is based upon the Veteran's account of continuous respiratory symptoms since separation, which, as detailed above, is not credible and are of no probative value.  Stated differently, the medical logic and reasoning of Dr. Screibaman's June 2011 opinion is based upon an inaccurate factual premise, rending the medical reasoning and logic inaccurate and incomplete.  Thus, the June 2011 opinion of Dr. Schreibman is of no probative value.  See Nieves-Rodriguez, supra.; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an inaccurate factual premise has no probative value).   

Additionally, Dr. Schreibman's April 2009 opinion is written in speculative terms (couched in terms of "it is unclear why," "speculate" and "feasible"), and therefore on its face the opinion does not make it as likely as not that the Veteran's current respiratory disorder was caused and/or aggravated by military service.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  This being the case, the April 2009 opinion of Dr. Schreibman too is of no probative value.  

Conversely, the Board finds that the March 2008 VA examination opinion provides the most probative evidence as to the determinative issue at hand, and weighs against the Veteran's claim.  The VA examiner specifically opined that the Veteran's current respiratory disorder, to include COPD and chronic pneumonia, was not likely related to military service or his reported in-service respiratory symptoms.  Significantly, the Board finds that the examiner's opinion reflects reliance on the examiner relevant medical expertise, as well as consideration and analysis of the pertinent medical and lay evidence of record, to include the Veteran's account of symptoms, relevant medical evidence and current examination findings.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, supra.  What is more, the VA examiner's opinion is generally consistent with other pieces of medical evidence of record.  See Nieves-Rodriguez, supra.; see also Stefl, supra.  In sum, the March 2008 VA examiner's opinion provides a medical opinion supported by clear medical reasoning and logic, making it the most probative evidence as to the determinative matter at hand.  

The Board is aware that it has a heightened obligation to explain its findings and conclusions where service treatment records have been lost or destroyed.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Although the Veteran's complete service treatment records are unavailable, many of his service treatment records have been associated with the claims folder, to include those reflecting his in-service hospitalizations for respiratory related conditions.  Moreover, there is no evidence the Veteran had any active tuberculosis, or any other respiratory condition within one-year of his separation from service.  The Veteran's current respiratory disorders were diagnosed several years following his service discharge.  Further, the Board finds that the Veteran has also failed to provide a credible account of continuous respiratory problems or symptom since separation from service.  The most probative evidence of record indicates that the Veteran's current respiratory disorder, to include COPD and chronic pneumonia, is not related to military service, to include noted in-service respiratory symptoms and treatments, and likely had its onset many years after service.  Based on the aforementioned factors, the Board finds that VA has met its heightened duty and that the preponderance of the evidence is against the Veteran's service connection claim for a respiratory disorder, to include COPD and chronic pneumonia.  Thus, the reasonable doubt doctrine is not properly applied in this case and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In reaching this determination, the Board notes that it is sympathetic to the Veteran's claim and does not wish in any way to diminish the Veteran's courageous service in World War II, for which he was awarded the European-African-Middle Eastern Campaign Medal and the World War II Victory Medal.  The Board, however, is precluded from reaching its own unsubstantiated conclusions, and is instead bound on these matters by the competent and credible evidence of record.  See Smith v. Brown, 8 Vet. App. 546, 553 (1996); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).





ORDER

Service connection for left foot osteoarthritis is granted

Service connection for a respiratory disorder, to include COPD and chronic pneumonia, is denied.


REMAND

The Veteran presently seeks special monthly compensation (SMC) benefits, based on the need for aid and attendance or at the housebound rate because left foot osteoarthritis (left foot disorder) prevents him from properly caring for himself.

Having granted the Veteran's service connection claim for left foot osteoarthritis (left foot disorder), VA has a duty to assist the Veteran in the development of his SMC claim.  In this instance, the record is unclear as to severity of the Veteran's left foot disorder and the claims folder does not contain competent medical evidence addressing the criteria necessary to establish entitlement to SMC, as detailed in 38 U.S.C.A. § 1114(l) (West 2002) and 38 C.F.R. §§ 3.350, 3.52(a) (2010).  Thus, the Board is without discretion and must remand this matter for an appropriate VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


The Board observes that the Veteran receives private left foot treatment, however, relevant records dated since February 2006, have not been associated with the claims folder.  Further, while not definitive, the Veteran's statements to VA examiners suggest he may also receive pertinent VA treatment, but the record does not reflect sufficient attempts to obtain any such records.  Under the law, VA must attempt to obtain all relevant VA records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason as well, the claim must be remanded.

Additionally, the Veteran has raised a service connection claim for Parkinson's disease, in his statements documented in a private June 2011 "Physician's Nexus Statement;" however, to date the Agency of Original Jurisdiction (AOJ) has not addressed this claim in the first instance.  Because the Board lacks jurisdiction to consider an issue raised by the record but not considered by the AOJ, such issue is normally referred to the AOJ for any and all appropriate action.  In this case, however, a favorable decision on the issue of entitlement to service connection for Parkinson's disease would impact the Veteran's claim of SMC.  Indeed, if the AOJ determines that service connection for Parkinson's disease is warranted this might serve as a basis to grant the claim for SMC benefits.  What is more, if service connection is granted for Parkinson's disease then the requested VA SMC examination must also consider this condition when providing the requested opinions and assessments.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  As such, the Board finds that the question of entitlement to SMC benefits, based on aid and attendance and/or housebound status, that is presently on appeal is inextricably intertwined with the now pending service connection claim for Parkinson's disease; hence, the two the two issues should be considered together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  Further, the AOJ must consider the service connection claim for Parkinson's disease in the first instance to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should give the Veteran appropriate VCAA notice, development and adjudication with respect to the Veteran's service connection claim for Parkinson's disease.  

2.  The AMC/RO should contact the Veteran, to ascertain any VA and/or private physician(s) and facility(ies) where he received any left foot treatment(s) or hospitalization(s), since February 2006, to include private doctor of podiatric medicine S. Levine, D.P.M., and the private Podiatric Medicine, Foot surgery and Sports Medicine facility.  The AMC/RO should also ascertain any VA and/or private physician(s) and/or facility where the Veteran received any Parkinson's disease related treatment(s) and hospitalization(s), if at all.  Thereafter, the AMC/RO should undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.   

3.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA examination in order to determine the nature, extent, onset and etiology of any Parkinson's disease condition.  The claims file should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner must record the full history of the claimed condition, including the Veteran account of symptomatology.  

The examiner should clearly diagnose Parkinson's disease or any similar disorder(s), if present.  Then the examiner must state if it is at least as likely as not that any diagnosed condition(s) (a) is related to the Veteran's military service; (b) had its onset in-service; and/or (c) had its onset within one-year of separation from service.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  All provided opinions should be supported by a clearly stated rationale.  All necessary studies should be performed, and all findings reported in detail.

4.  After associating the aforementioned development with the claims folder and the directed adjudication of the claim of service connection for Parkinson Disease has been completed, schedule the Veteran for an appropriate VA examination to determine his need for special monthly compensation based on the need for regular aid and attendance or on being housebound due to service-connected disabilities.  The claims file must be made available to and reviewed by the examiner.  The examiners should record the full history of the left foot disability and any subsequently service connected condition(s), to include the Veteran's account of symptomatology.  

The purpose of the examination is to determine whether the Veteran is in need of regular aid and attendance or housebound benefits due to his service-connected left foot disability, and/or any other disability for which service connection has been established, if any.  The Veteran's service connected left foot disorder should be evaluated, and the examiner is asked to describe the nature of the disability and the effect of his disability to perform daily functions.  Such evaluation and description should also be undertaken for any conditions for which service connection has been established at the time of the examination.  

Specifically, is the Veteran unable to dress or undress himself and keep himself ordinarily clean and presentable?  Does he require frequent adjustment of any special prosthetic or orthopedic appliances that cannot be done without aid?  Is he unable to feed himself through loss of coordination of upper extremities or through extreme weakness, or unable to attend to the wants of nature?  Does he have incapacity, physical or mental, that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment?  Does he have any disability that requires that he remain in bed?  Is he substantially confined to his dwelling and the immediate premises, and if so, it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime?

When making the aforementioned determinations, the examiner should specify the specific impairment, disease and/or disorder or a combination thereof that would cause the Veteran to be housebound or to depend on another for regular aid and attendance.  In other words, if it is found that the Veteran is housebound and/or in need of aid and attendance, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected disability caused the need for aid and attendance and/or housebound status.  In this regard, the AMC/RO should identify for the examiner all of the Veteran's service-connected disabilities.

All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be supported by clear medical reasoning and logic and set forth in a legible report.

5.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


